Citation Nr: 0406697	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than February 11, 1997, for the award of service connection 
for a chronic adjustment disorder with paranoid features.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than February 11, 1997, for the award of service connection 
for a human immunodeficiency virus (HIV)-related disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than February 11, 1997, for the award of a permanent and 
total disability rating for pension purposes (non-service-
connected pension).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
May 1990, and from December 1993 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Board observes that, in his October 2002 substantive 
appeal, the veteran requested to testify at a hearing before 
a Member of the Board.  However, in a July 2003 signed 
statement, he withdrew his request for a hearing.

Further, in an unappealed December 1999 decision, the Board 
denied the veteran's claims for an effective date earlier 
than February 11, 1997, for the grant of service connection 
for a chronic adjustment disorder with paranoid features, for 
an HIV-related disorder, and for the award of pension 
benefits.  Those determinations were final, and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from an RO rating 
decision of July 2002 that again denied the claim for an 
effective date earlier than February 11, 1997, for the grants 
of service connection for a chronic adjustment disorder with 
paranoid features and an HIV-related disorder.

The Board points out in this regard that it appears that, in 
the September 2002 statement of the case, the RO reopened the 
veteran's claims and denied them on the merits.  However, 
before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claims ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

As will be discussed below, the veteran's claim as to whether 
new and material evidence has been to submitted to reopen his 
claim for an effective date earlier than February 11, 1997, 
for the award of a permanent and total rating for pension 
purposes (non-service-connected pension) is herein remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  An unappealed December 1999 Board decision denied an 
effective date earlier than February 11, 1997, for the grant 
of service connection for a chronic adjustment disorder with 
paranoid features and for an HIV-related disorder.  In a May 
2001 rating decision, the RO again determined that an earlier 
effective date for the grant of service connection for a 
chronic adjustment disorder with paranoid features and an 
HIV-related disorder was not warranted.

2.  The evidence added to the record since the December 1999 
Board decision does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for a chronic adjustment disorder with paranoid 
features and for an HIV-related disorder, and is cumulative 
of evidence previously considered, is not both new and 
material, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The December 1999 Board decision that denied entitlement 
to an effective date earlier than February 11, 1997, for the 
award of service connection for a chronic adjustment disorder 
with paranoid features is final; new and material evidence 
has not been submitted to reopen the claim for entitlement to 
an effective date earlier than February 11, 1997, for the 
award of service connection for a chronic adjustment disorder 
with paranoid features.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 
5108, 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.102, 3.159, 3.400, 20.1100, 20.1105 (2003).

2.  The December 1999 Board decision that denied entitlement 
to an effective date earlier than February 11, 1997, for the 
award of service connection for an HIV-related disorder is 
final; new and material evidence has not been submitted to 
reopen the claim for entitlement to an effective date earlier 
than February 11, 1997, for the award of service connection 
for an HIV-related disorder.  38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.102, 3.159, 3.400, 20.1100, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In September 2003, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed September 2002 statement of 
the case (SOC), and April and September 2003 supplemental 
statements of the case (SSOCs), issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish that 
new and material evidence was submitted to reopen the claims 
for an earlier effective date award.  The veteran responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Of significance in the present matter, is language in the 
VCAA that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title. 

38 U.S.C.A. § 5103A(f) (West 2002).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Amendments to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a)).  Since evidence 
received by the RO in March 2000 was construed as a request 
to reopen the appellant's claims, the regulations in effect 
prior to August 29, 2001, are for application.

II.  New and Material Evidence

The Board, in a decision dated in December 1999, denied the 
veteran's claims for an effective date earlier than February 
11, 1997, for the award of service connection for a chronic 
adjustment disorder with paranoid features and an HIV-related 
disorder.  The Board found at that time that there was no 
evidence of record that demonstrated that the veteran had 
filed a claim for entitlement to service connection for a 
chronic adjustment disorder, or an HIV-related disorder 
before February 11, 1997.  The appellant was duly notified of 
the Board's action (in April 2000, the Board denied his 
motion for reconsideration of the Board decision), and did 
not appeal the Board decision to the U.S. Court of Appeals 
for Veterans Claims.  The decision was, therefore, final, 
based upon the evidence then of record.  38 U.S.C.A. §§ 
7104(b), 7105; 38 C.F.R. §§ 20.1100, 20.1105. 

The evidence of record at the time of the December 1999 Board 
decision that denied an effective date earlier than February 
11, 1997, for the award of service connection for a chronic 
adjustment disorder with paranoid features and an HIV-related 
disorder included the veteran's oral and written statements 
to the effect that the correct effective date for his award 
of service connection for his disabilities would be April 3, 
1994, the day after his discharge from active service.  The 
veteran maintained that he was misdiagnosed in service, that 
the Navy harassed and discriminated against him, and that he 
was unable to file a claim within one year from separation 
from service in April 1994.  The veteran argued that he was 
incapacitated soon after service and was, thus, prevented 
from filing a claim.  Further, the veteran contended that the 
Department of Navy violated his rights by improperly 
discharging him, and he was unaware that he was entitled to 
VA benefits.  The veteran asserted that he contacted VA in 
1991 and 1995 and was advised that he was not entitled to VA 
benefits and, therefore, did not file a claim until 1997.

The Board also considered the veteran's original claim for 
entitlement to disability compensation for an HIV-related 
disorder, which was received by the RO on February 11, 1997.  
An Authorization for Release of Information was also 
submitted that was signed by the veteran and dated February 
11, 1996.  The year was corrected to 1997, and the veteran 
initialed the change.  A witness signed the veteran's form 
and dated it February 11, 1997.

The Board considered a statement from the veteran received on 
May 12, 1997, in which he asserted that he had a mental 
illness incurred in service.  The RO construed the statement 
as a claim of entitlement to service connection for a 
psychiatric disorder.  In an August 1997 rating decision, the 
RO granted service connection for a chronic adjustment 
disorder with severe paranoia, and a compensable disability 
evaluation was assigned, effective from the date of the 
veteran's claim in May 1997.  

The Board considered the June 1998 RO decision that assigned 
February 11, 1997, as the effective date for the award of 
service connection for a chronic adjustment disorder with 
severe paranoia.  The RO noted that the veteran's initial 
claim for disability compensation was received on February 
11, 1997, and reflected HIV as his only listed disability.  
The veteran's claim was considered amended by his May 1997 
statement seeking compensation for a mental disorder.  The RO 
found that since a claim for service connection could be 
construed to imply any or all conditions that may be service-
connected, and since the veteran's chronic adjustment 
disorder was service-connected, the effective date for the 
award of service connection for the chronic adjustment 
disorder should be the date of receipt of the initial claim, 
i.e., February 11, 1997.

In a May 1999 rating decision, the RO granted entitlement to 
service connection for an HIV-related disorder and awarded a 
compensable disability evaluation, effective from February 
11, 1997.

In March and April 2000, the veteran underwent VA 
examinations in conjunction with his claims for increased 
ratings for his service-connected disabilities.  In a 
May 2001 rating decision, the RO denied increased ratings for 
the disabilities at issue and, again, determined that an 
effective date earlier than February 11, 1997, was not 
warranted for the award of service connection for a chronic 
adjustment disorder with paranoid features and an HIV-related 
disorder.  

In reaching its determination, the RO considered an April 
2000 written statement from N.M.N., M.D., a psychiatrist, who 
indicated that she first examined the veteran in December 
1999.  The veteran had explained that he did not immediately 
apply for benefits (evidently VA benefits) between 1994 and 
1997 because he only had 30 days in which to acquire VA 
benefits.  He said he was in denial, did not trust the 
government, and felt destroyed by the military.  He reported 
fear, anxiety, and frustration from harassment that prevented 
him from filing for VA benefits.  The veteran indicated that 
his incapacitation made him unable to file a claim within 
30 days after discharge.  

The RO also considered the veteran's February 2000 and 
February 2001 written statements, which essentially 
reiterated his contentions that he had intended to file for 
benefits prior to 1997, and thus should receive retroactive 
benefits.  

The December 1999 Board decision was final based upon the 
evidence then of record.  However, a claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the December 1999 Board decision which was 
the final adjudication that disallowed the appellant's claims 
for earlier effective dates.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  However, the requirement that new and material 
evidence must be presented in order to reopen a claim has not 
been altered.  See 38 U.S.C.A. § 5103A(f), quoted above on 
page 5.  As to the other new regulations, since the request 
to reopen the appellant's claim was dated in March 2000, the 
regulations in effect prior to August 29, 2001, are for 
application.

An application to reopen the appellant's claim was received 
by the RO in March 2000.  The evidence added to the record 
since the December 1999 Board decision that denied an 
effective date earlier than February 11, 1997, for the award 
of service connection for a chronic adjustment disorder with 
paranoid features and for an HIV-related disorder includes VA 
and non-VA medical records, employment records and lay 
witness statements, many records duplicative of those 
previously received and considered, and the veteran's oral 
and written statements.

Added to the record were documents regarding a motor vehicle 
accident that were dated in 1994 and 1995 and are not 
referable to the disabilities at issue.

Also added to the record were medical records, many 
duplicative of those previously considered by the RO, dated 
in June and July 1994 from Alvarado Hospital Medical Center 
and Otay Community Clinic, from July to September 1995, from 
Dr. Y., D.C., and from January and February 1996, from Dr. 
S.V., that are not referable to the matter of an earlier 
effective date for the award of disability benefits. 

An April 1995 Order of Discharge of Debtor was added to the 
record and indicates that the veteran was released from all 
dischargeable debts.

The April 2000 written statement from N.M.N., M.D., indicates 
that the veteran explained that he did not immediately apply 
for benefits (evidently VA benefits) between 1994 and 1997 
because he only had 30 days in which to acquire VA benefits.  
He said he was in denial, did not trust the government and 
felt destroyed by the military.  The veteran indicated that 
his incapacitation made him unable to file a claim within 30 
days after discharge.  

At his January 2003 personal hearing at the RO, the veteran, 
who was unrepresented, testified that he submitted new and 
material evidence to reopen his claims in the form of 
authorizations of release of information dated February 11, 
1996, and an undated VA application for compensation benefits 
that he said was submitted with his signed authorizations.  
He said he submitted the forms and a copy of his Report of 
Transfer or Discharge (DD Form 214) to a VA employee, but 
could not recall the person's name.  According to the 
veteran, he was advised that he was ineligible for benefits 
because of his "character reasoning" (that evidently 
referred to his reason for discharge), and was advised to 
seek help with the county social services, but he did not 
immediately do that.  The veteran acknowledged that none of 
his submitted documents contained a date stamp, but he said 
that the February 11, 1996, date on his forms represented his 
initial attempt to file for benefits.  He said medical 
evidence, including a physician's statement, showed that he 
was medically incapacitated from 1994 to 1996 and was unable 
to file for benefits when a claim should have been filed.  He 
indicated that he submitted the written statement from a 
former colonel (evidently referring to a January 1995 letter 
from Colonel E.M.A. to a congressman regarding the veteran's 
application for review of his discharge) to document his 
proper separation code from service and earlier attempt to 
file for disability benefits.  

At his hearing, the veteran submitted copies of his 
authorizations for release of medical records (VA Forms 21-
4142), including the one originally dated February 11, 1996, 
on which the year was changed to 1997.  He also submitted a 
letter from the Department of Fair Employment and Housing 
dated in December 1996 regarding the veteran's discrimination 
claim, and a copy of a February 1994 newspaper article in 
which the veteran was identified as the top male athlete in 
his training group. 

In a January 2003 written statement, a VA psychiatrist said 
he had treated the veteran for the past five years.  The 
physician said that the veteran suffered from chronic 
paranoia that was so severe and chronic as to render him 
completely, totally, and permanently disabled and has proven 
to be completely unresponsive to treatment.  In the 
psychiatrist's opinion, the veteran was untreatable at that 
time.

The veteran submitted a list of separation program 
designation codes.

The evidence added to the file in the context of the attempt 
to reopen the claims of entitlement to an effective date 
earlier than February 11, 1997, for the award of service 
connection for a chronic adjustment disorder with paranoid 
features, and an HIV-related disorder, essentially fails to 
address the inadequacies of the appellant's claims at the 
time of the prior denial in December 1999.  In this respect, 
the additional evidence submitted does not suggest that an 
informal claim for compensation benefits for either a mental 
disorder or an HIV-related disorder was received by the RO 
prior to February 11, 1997, and the recent VA and non-VA 
medical records, lay statements, other documents, and the 
veteran's oral and written statements, do not support his 
contentions that an such an informal claim was filed prior to 
February 11, 1997.

Even assuming, arguendo, that the appellant's claims for an 
effective date earlier than February 11, 1997, for the grant 
of service connection for a chronic adjustment disorder with 
paranoid features and an HIV-related disorder were to be 
reopened and considered on the merits, the claims would still 
fail. 

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2003).  See Norris v. West, 12 Vet. 
App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157.

In the present case, however, there is no contention made by 
the veteran, nor does the record reflect, that the veteran's 
grants of service connection and compensable disability 
ratings for psychiatric and HIV-related disorders were based 
upon a claim filed within the first year after he left 
service in 1994.  Moreover, the present appeal arose from the 
RO's actions with regard to the veteran's claim for service 
connection for an HIV-related disorder, filed in February 
1997, and his May 1997 claim for a mental disorder, with 
respect to which, after service connection was granted (and 
compensable disability evaluations assigned), he sought an 
earlier effective date.  Thus, the exception in the law for 
claims filed shortly after service would not be for 
application in the instant case.

Based upon a complete review of the evidence on file in this 
case, the Board would find that the effective date of 
February 11, 1997, would be the earliest effective date 
assignable for service connection for a chronic adjustment 
disorder with paranoid features and an HIV-related disorder, 
as a matter of law.  The date of receipt of the veteran's 
original claims seeking service connection for the HIV-
related and mental disorders was more than one year after his 
separation from service in April 1994.  Accordingly, the 
applicable regulation dictates that the effective date is the 
later of the date of receipt of the claim, or the date 
entitlement arose.

Here, the veteran filed an original request for disability 
compensation benefits for an HIV-related disorder on February 
11, 1997.  In his May 12, 1997, written statement, the 
veteran asserted that he had a mental illness that was 
incurred in service, and that submission was construed as a 
claim for disability benefits.  After reviewing the pertinent 
evidence, from both military and medical sources the RO, in 
an August 1997 rating decision, granted entitlement to 
service connection for a chronic adjustment disorder with 
severe paranoia and awarded a compensable disability 
evaluation effective from May 12, 1997, the date of receipt 
of the claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998), to the effect that "a claim must be filed in 
order for any type of benefit to be paid."  Thereafter, in a 
May 1999 rating decision, the RO granted service connection 
and a compensable disability evaluation for service 
connection for an HIV-related disorder, effective from 
February 11, 1997, the date of receipt of his original claim.  
See Jones v. West, supra.

However, in June 1998, the RO assigned February 11, 1997, as 
the effective date from the grant of service connection for 
the veteran's psychiatric disability, noting that his initial 
claim for disability compensation was received on that date.  
The RO concluded that, since a claim for service connection 
can be construed to include any or all conditions that may be 
service connected, and since the chronic adjustment disorder 
was service connected, the effective date of the award of 
service connection for the psychiatric disability should be 
the date of receipt for the initial claim, February 11, 1997.  
The Board sees no reason to question the RO's action, which 
was to the benefit of the veteran.

Although the veteran contends that service connection for 
both disabilities should be granted from April 1994, when he 
was discharged from service, there is no evidence on file 
identifying any document on which he had claimed disability 
at that time.  It was his February 1997 application for 
benefits that ultimately led to the August 1997 (and June 
1998) and May 1999 rating actions, in which service 
connection was granted, effective from February 11, 1997.

In view of the foregoing, the Board would have to conclude 
that there would be no basis upon which to establish an 
effective date for service connection for a chronic 
adjustment disorder with paranoid features, and for an HIV-
related disorder, any earlier than that which has been 
currently assigned, i.e., February 11, 1997.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Consequently, the Board finds that the evidence received 
since the December 1999 Board decision regarding entitlement 
to an effective date earlier than February 11, 1997, for the 
award of service connection for a chronic adjustment disorder 
with paranoid features and an HIV-related disorder is 
cumulative of the evidence previously considered by the 
Board, and not sufficiently significant to warrant 
reconsideration of the merits of the claims on appeal.  As 
the evidence received since the December 1999 decision of the 
Board to deny an effective date earlier than February 11, 
1997, for the grant of service connection for a chronic 
adjustment disorder with paranoid features and an HIV-related 
disorder is not new and material, it follows that the claims 
for an effective date earlier than February 11, 1997, for the 
award of service connection for a chronic adjustment disorder 
and an HIV-related disorder may not be reopened.

Finally, although the Board has given the veteran the benefit 
of a full new-and-material evidence analysis above, it 
appears that judicial precedent would prevent an earlier 
effective date even if the claim were reopened.  See Leonard 
v. Principi, ___ Vet. App. ___, No. 01-1505 (Feb. 20, 2004), 
holding that the effective date of any reopened claim can be 
no earlier than the date of filing of the application to 
reopen, pursuant to 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii).


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
an effective date earlier than February 11, 1997, for the 
award of service connection for a chronic adjustment disorder 
with paranoid features is denied.

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
an effective date earlier than February 11, 1997, for the 
award of service connection for an HIV-related disorder is 
denied.


REMAND

In an April 2003 rating decision, the RO declined to find 
that new and material evidence had been submitted to reopen 
the veteran's claim for an effective date earlier than 
February 11, 1997, for the award of a non-service-connected 
disability pension.  Thereafter, in a July 8, 2003, written 
statement, the veteran said he was writing the letter to 
"get reconsideration for service-connected pension" and 
urged VA to grant his pension benefits effective from the 
date he became permanently and totally disabled, when he was 
discharged from service.  Although the term "service-
connected pension" is anomalous and does not denote an 
available benefit, the context of the remainder of the July 
8, 2003, letter, particularly the second page, appears 
clearly to indicate that the veteran disputes the RO's 
finding that he was not incapacitated from filing a claim, 
and therefore could not qualify for an earlier effective date 
for pension on that basis.

The Board construes that July 2003 statement as a timely 
notice of disagreement (NOD) as to the issue as to whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to an effective date earlier than 
February 11, 1997, for the award of a non-service-connected 
pension.  Accordingly, the Board is required to remand this 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

The RO should issue a statement of the 
case regarding the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to an 
effective date earlier than February 11, 
1997, for the award of non-service-
connected disability pension.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal as 
to this issue, should that claim then be 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



